United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF THE ARMY, ARMY
MEDICAL COMMAND, Fort Bragg, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lucille H. Williams, pro se
Office of Solicitor, for the Director

Docket No. 07-1850
Issued: November 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 23, 2006 appellant filed a timely appeal from the September 27, 2006 merit
decision of the Office of Workers’ Compensation Programs denying her traumatic injury claim.
Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a right knee injury while in the performance of
duty on July 28, 2006.
FACTUAL HISTORY
On July 28, 2006 appellant, a 60-year-old nursing assistant, filed a traumatic injury claim
alleging that she fell on that date on a “shining floor,” while walking down a hall with charts. A
witness, Captain Caulk, confirmed that appellant fell in the clinic’s hallway as she was carrying
charts to the “mod” office on July 28, 2006. In an undated statement, appellant alleged that, a
coworker, Sallie Underwood had falsely indicated that on the date in question, appellant caught

her toe on the floor and fell to her knees. She stated that Ms. Underwood was not present at the
time of the incident and that her shoe never came off.
In a letter dated August 24, 2006, the Office informed appellant that the employing
establishment had controverted her claim on the grounds that appellant fell because she was
wearing oversized shoes. It advised her that the information submitted was insufficient to
establish her claim and allowed her 30 days to submit additional information, including a
detailed account of the alleged injury and a physician’s report with a diagnosis and a rationalized
opinion as to the cause of the diagnosed condition.
Appellant submitted a July 28, 2006 work excuse bearing an illegible signature,
indicating that she could return to work on July 31, 2006. July 28, 2006 emergency room care
discharge instructions, bearing an illegible signature of a physician’s assistant, provided a
diagnosis of right knee contusion. Notes indicated “right knee pain -- hit on floor.”
In an undated statement, appellant indicated that on the date in question, she slipped on a
“slippery and shining floor” as she was heading for “mod.” She noted that Captain Caulk helped
her to a chair and a Mrs. Williams provided her with an ice pack. In a July 28, 2006
authorization for treatment, Sonia Shaw, a registered nurse, related appellant’s account of the
alleged incident. She reported that appellant was walking down C hallway, on her way to the
“mod” office when she caught her toe on the floor and fell to her knees. Appellant was helped to
a chair and an ice pack was applied to her knee.
A July 28, 2006 attending physician’s report, bearing an illegible signature indicated that
appellant “slipped when at work -- fell on right knee.” In response to the question as to whether
the physician believed that appellant’s condition was caused by employment factors, the form
contained a checkmark in the “yes” box.
In an August 23, 2006 report, Dr. S.J. Patel, a treating physician, stated that he had
examined appellant on August 21, 2006 for right leg pain. He related that she was seen at
Womack Clark Clinic on July 28, 2006; that she returned to work on July 31, 2006, but was
unable to remain because appellant was not feeling well; and that she returned to work on
August 1, 2006. The record contains an August 24, 2006 return-to-work slip, signed by Patsy
Willis, a receptionist for Cape Fear Valley Internal Medicine, stating that appellant could return
to work on that date.
By decision dated September 27, 2006, the Office denied appellant’s claim. It accepted
that the work event occurred as alleged but found that the medical evidence did not contain a
diagnosis that could be connected to the accepted event. Therefore, the evidence to establish that
appellant had sustained an injury under the Federal Employees’ Compensation Act on
July 28, 2006.1
1

The Board notes that appellant submitted additional evidence after the Office rendered its September 27, 2006
decision. Its jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final
decision. 20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36
n.2 (1952). Therefore, this new evidence cannot be considered by the Board on appeal. Appellant may submit this
evidence to the Office, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and
20 C.F.R. § 10.606(b)(2).

2

LEGAL PRECEDENT
The Act provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.2 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.3
An employee seeking benefits under the Act has the burden of proof to establish the
essential elements of her claim, including the fact that the individual is an employee of the
United States within the meaning of the Act, that the claim was timely filed within the applicable
time limitation period of the Act, that an injury was sustained in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.4 When an employee claims that she sustained a
traumatic injury in the performance of duty, she must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury, and generally this can be established only by medical evidence.5
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant’s belief of causal relationship.7 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.8 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under the Act.9

2

5 U.S.C. § 8102(a).

3

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
4

Robert Broome, 55 ECAB 339 (2004).

5

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q)(ee).
6

Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

8

Id.

9

20 C.F.R. § 10.303(a).

3

Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.10
ANALYSIS
The Office accepted that appellant was a federal employee, that she timely filed her claim
for compensation benefits and that the July 28, 2006 workplace incident occurred as alleged.
The issue, therefore, is whether appellant has submitted sufficient medical evidence to establish
that the employment incident caused an injury. The medical evidence of record does not contain
a rationalized medical opinion establishing that the work-related incident caused or aggravated
her right knee injury or disability. Therefore, appellant has failed to satisfy her burden of proof.
Medical evidence submitted by appellant consists of a July 28, 2006 work excuse bearing
an illegible signature; July 28, 2006 emergency room discharge instructions, bearing an illegible
signature of a physician’s assistant; a July 28, 2006 treatment authorization, signed by a
registered nurse; an August 24, 2006 return-to-work slip, signed by a receptionist; and an
August 23, 2006 report from Dr. Patel. None of these reports constitute probative medical
evidence.
On August 23, 2006 Dr. Patel stated that he had examined appellant on August 21, 2006 for
right leg pain. He related that she was seen at Womack Clark Clinic on July 28, 2006; that she
returned to work on July 31, 2006, but was unable to remain because she was not feeling well;
and that she returned to work on August 1, 2006. Dr. Patel did not provide a definitive diagnosis
or render an opinion as to the cause of appellant’s condition.11 The Board has long held that
medical evidence which does not offer an opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship. The record does not
contain an opinion by Dr. Patel or by any other qualified physician, supporting appellant’s
contention that her right knee condition was causally related to the accepted employment
activity. While appellant has submitted chart notes and other medical documents which track her
treatment, she has not provided a narrative report containing a physician’s rationalized opinion
on whether there is a causal relationship between her condition and the established July 28, 2006
work incident. The Board notes that appellant submitted notes and reports signed by nurses,
physicians’ assistants and receptionists. As these reports were not signed by individuals that
qualify as “physicians” under the Act, the Board finds that they do not constitute probative

10

John W. Montoya, 54 ECAB 306 (2003).

11

The Board has held that a diagnosis of pain does not constitute a basis of payment for compensation, as pain is
considered to be a symptom rather than a specific diagnosis. Robert Broom, supra note 4.

4

medical evidence.12 The unidentified reports bearing illegible signatures also lack probative
value in that they lack proper identification.13
Appellant expressed her belief that her right knee condition resulted from the July 28,
2006 employment incident. The Board has held that the mere fact that a condition manifests
itself during a period of employment does not raise an inference that there is a causal relationship
between the two.14 Neither the fact that the condition became apparent during a period of
employment, nor the belief that the condition was caused or aggravated by employment factors
or incidents, is sufficient to establish causal relationship.15 Causal relationship must be
substantiated by reasoned medical opinion evidence which it is appellant’s responsibility to
submit. Therefore, appellant’s belief that her condition was caused by the work-related incident
is not determinative.
The Office advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to submit
appropriate medical documentation in response to the Office’s request. As there is no probative,
rationalized medical evidence addressing how appellant’s claimed knee condition was caused or
aggravated by her employment, she has not met her burden of proof in establishing that she
sustained an injury in the performance of duty causally related to factors of her federal
employment.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on July 28, 2006.

12

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as “physician” as defined in 5 U.S.C. § 8101(2). Section 8101(2) of the Act provides
as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.” See
Merton J. Sills, 39 ECAB 572, 575 (1988).
13

See Merton J. Sills, supra note 12.

14

See Joe T. Williams, 44 ECAB 518, 521 (1993).

15

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the September 27, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

